Citation Nr: 0412767	
Decision Date: 05/17/04    Archive Date: 05/25/04	

DOCKET NO.  01-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1955 to 
September 1957, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
December 2002, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for appellate review.

At the time the case was previously before the Board in 
December 2002 it was noted that the veteran had submitted a 
VA Form 9 (Appeal to the Board of Veterans Appeals) in July 
1999 in an attempt to perfect an appeal that had previously 
been denied by a February 1998 rating decision.  It was noted 
by the RO at that time that the time within which to perfect 
an appeal of the February 1998 rating decision had passed and 
that the February 1998 decision was final.  The veteran was 
notified in a letter addressed to him in July 1999 that the 
VA Form 9 was not timely filed and advised the veteran of his 
right to appeal the decision regarding the timeliness issue.  
The veteran did not appeal the July 1999 decision.  

However, during the course of the development of the current 
claim, the veteran raised the issue that the VA Form 9 
submitted in July 1999 should be considered timely to perfect 
an appeal to the February 1998 rating decision.  The Board 
noted that the time within which to appeal the original July 
1999 decision regarding timeliness had expired and the Board 
construed the issue as whether new and material evidence had 
been submitted so as to consider a VA Form 9 received in July 
1999 as a timely Substantive Appeal of the February 1998 
rating decision.  The Board referred this issue to the RO for 
additional development and advised the veteran of the need to 
submit a Notice of Disagreement, and after a Statement of the 
Case was issued, a Substantive Appeal regarding the 
timeliness question.

In a letter to the veteran dated March 2003, the RO notified 
the veteran of the substance of the VCAA, including the 
evidence needed to substantiate his claim as to whether new 
and material evidence had been submitted so as to consider a 
VA Form 9 received in July 1999 as a timely Substantive 
Appeal to the February 1998 rating action, as well as the 
division of responsibilities between the veteran and the VA 
in obtaining that evidence.  In a June 2003 rating decision, 
the RO determined that new and material evidence had not been 
submitted so as to consider the VA Form 9 received in July 
1999 as a timely Substantive Appeal of the February 1998 
rating decision.  The veteran was notified of this decision 
and of his appellate rights by letter dated in July 2003.  
The veteran had not submitted a Notice of Disagreement by 
February 2004, the date he was notified that his claim was 
being returned to the Board.  Consequently, the issue of 
whether new and material evidence has been submitted so as to 
consider a VA Form 9 received in July 1999 as a timely 
Substantive Appeal of the February 1998 rating decision is 
not currently before the Board and will not be addressed 
further in this decision.

By way of explanation, the matter of which claim is currently 
before the Board, an appeal from the February 1998 rating 
decision or the June 2000 rating decision, is significant 
because of a change in the law effective June 9, 1998, 
pertaining to claims for service connection for disabilities 
resulting from tobacco use during service.  Between the 
veteran's two claims for service connection for lung cancer, 
Congress enacted 38 U.S.C.A. § 1103, which essentially 
precludes service connection for claim filed after June 9, 
1998 for disabilities attributable to the use of tobacco 
products by a veteran during service.  If the February 1998 
rating decision were on appeal to the Board, 38 U.S.C.A. 
§ 1103 would not apply, but if the June 2000 rating decision 
were on appeal, the statute would apply.  As indicated above, 
the June 2000 rating decision is the decision currently on 
appeal to the Board.  Consequently, 38 U.S.C.A. § 1103 
applies in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A rating decision dated in February 1998 denied service 
connection for lung cancer.

3.  The veteran expressed disagreement with the denial of 
service connection by the February 1998 rating decision and a 
Statement of the Case, but a timely Substantive Appeal was 
not received.

4.  The evidence associated with the claims file subsequent 
to the February 1998 rating decision does not bear directly 
and substantially on the specific matter under consideration, 
and by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1998 rating decision, which denied 
entitlement to service connection for lung cancer, is final.  
38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §20.1103 (2003).

2.  The evidence received subsequent to the RO's February 
1998 rating decision is not new and material, and the claim 
for service connection for lung cancer is not reopened.  38 
U.S.C.A. §§5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§3.102, 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify the 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§5103, 5103(a) (West 2002); 
38 C.F.R. §3.159 (2003).  However, nothing in the VCAA shall 
be construed to require the VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. §5103A(f).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the June 2000 rating 
decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, letters to 
the veteran dated in September 2001, November 2001, March 
2003 and December 2003 specifically notified the veteran of 
the provisions and substance of the VCAA, including the 
information and evidence needed to substantiate his claim and 
the division of responsibilities between the VA and the 
veteran in obtaining that evidence.

The Board acknowledges the decision of the United States 
Court of Veterans Appeals (Court) in Pellegrini v. Principi, 
17 Vet. App. 412 (2004), which held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. §5103 (a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in June 2000, prior to November 
2000, the date the VCAA was enacted.  The VA believes this 
decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument without 
conceding the correctness of Pellegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was a harmless error for the reasons specified 
below.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, a substantially complete application was 
received from the veteran and the June 2000 rating decision 
adjudicated the veteran's claim for benefits.  Only after the 
issuance of the January 2001 Supplemental Statement of the 
Case did a September 2001 letter from the RO specifically 
provide notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to submit any evidence 
in his possession that pertains to his claim.

However, the Board also notes that the record indicates that 
prior to the September 2001 letter from the RO the veteran 
had been fully apprised of what evidence would be necessary 
to substantiate his claim, as well as informed of this 
specific assignment of responsibilities for obtaining such 
evidence.  38 U.S.C.A. §5103 (a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was provided a copy of 
the June 2000 rating decision, setting forth the general 
requirements of the applicable law pertaining to 
establishment of service connection for lung cancer.  The 
general advisement was reiterated in the Statement of the 
Case dated in September 2000, as well as in subsequently 
dated Supplemental Statements of the Case.

Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying his claim, the timing and notice does not comply with 
the expressed requirements of law found by the Court in 
Pellegrini.  While the Court did not address whether, and if 
so, how the Secretary could properly cure a defect in the 
timing of the notice, the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pellegrini, found, on one hand, that the failure 
to provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claim by forcing the 
veteran to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pellegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged the Secretary 
could show the lack of pre-RO decision notice was not 
prejudicial to the veteran.  Id.  ("The Secretary has failed 
to demonstrate that, in this case, lack of such pre-AOJ-
notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
notice, however, would be to vacate all prior adjudications, 
as well as nullify the Notice of Disagreement and Substantive 
Appeal that were filed by the veteran to perfect the appeal 
to the Board.  In the Board's opinion, in this case there is 
no basis for concluding that harmful error occurred simply 
because the veteran received the VCAA notice the after an 
initial adverse adjudication.  Indeed, harmful error could 
result in this case by nullifying the Notice of Disagreement 
and Substantive Appeal thus requiring the veteran to begin 
the adjudicative process again.

Moreover, while strictly following the express holding in 
Pellegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this would not seem to be the intention of 
the Court, otherwise they would not have taken "due accounts 
of the rule of prejudicial error" in reviewing the Board's 
decision.  38 U.S.C.A. §7261 (b) (2); see also Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. §5103 (a) from the general statutory commands set 
forth in Section 7261 (b)(2) that the veteran's claims court 
shall "take due account of the rule of prejudicial error").

Furthermore, in reviewing the RO determination on appeal, the 
Board is required to review the evidence on a de novo basis 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. §7104 (a) all questions in a matter 
which under 38 U.S.C.A. §511 (a), are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO adjudication notice constitutes 
harmless error, especially since RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes a single and sole decision of the Secretary in a 
matter under consideration.  38 C.F.R. §20.1104.

In other words, there is simply no "adverse determination," 
as discussed by the Court in Pellegrini for the appellant to 
overcome.  Pellegrini, 17 Vet. App. 421.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. §5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Court in Pellegrini, also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) must: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you got pertaining to 
your claim."  This new "forth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).

In this case, the VCAA notice letters that were provided to 
the veteran in March and December 2003 do inform the veteran 
of the need to provide the VA any evidence pertaining to his 
claims.  Indeed, the December 2003 letter specifically 
informs the veteran that:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  Thus, because each of the four content 
requirements of the VCAA notice has been satisfied, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless error.

With respect to the notification requirements of the VCAA, 
all the VCAA requires is that the duty to notify is satisfied 
and that claimants are given an opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 
(harmless error).  In specific compliance with the Court 
ruling in Quartuccio, the veteran was advised of the evidence 
which would substantiate his claim and the responsibility for 
obtaining it by letters dated in September 2001, November 
2001, March 2003 and December 2003.  Also, the January 2001 
Supplemental Statement of the Case contained the provisions 
of the VCAA.  

While the various notices provided to the veteran were not 
given prior to the first RO adjudication of the claim, the 
notices were provided by the RO prior to transfer and 
certification of the veteran's case to the Board and the 
content and the notices fully complied with the requirements 
of 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b).  After the 
notices were provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran and his representative.  The veteran has been 
provided with every opportunity to present evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pellegrini, to decide 
the appeal would not be prejudicial error to the veteran.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pellegrini v. Principi, 14 Vet. App. 412 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires the VA to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  In 
this regard, the veteran's service medical records are 
unavailable, having reportedly been destroyed in a fire at 
the National Personnel Records Center.  However, the veteran 
does not contend that his lung cancer had its onset during 
service, and as such, those service medical records are not 
as important as they ordinarily would be in a claim for 
service connection.  VA medical records have been obtained 
and a medical opinion as to the etiology of the veteran's 
lung cancer is associated with the claims file.  In addition, 
the veteran presented testimony at hearings before the RO and 
the Board and submitted lay statements in support of his 
claim.  The veteran and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to further appellate review.  Accordingly, the 
Board finds that the VA has done everything reasonably 
possible and necessary to assist the veteran and that no 
further action is necessary to satisfy the requirements of 
the VCAA.  Consequently, the case is now ready for appellate 
review.


Background and Evidence

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in July 1997 showed the veteran filed a 
claim for lung cancer.  The veteran indicated that he began 
receiving treatment for lung cancer in April 1997.

A response received in October 1997 from the NPRC indicated 
that there were no medical records on file at that agency.  
An NA Form 13055 was provided for the veteran to complete to 
permit a search of alternative records.  Information provided 
by the veteran in the NA Form 13055 shows the veteran 
reported treatment for lung and neck cancer beginning in May 
1997.

A VA medical record dated in May 1997 contained an assessment 
of a 60-year-old man with a lung mass and squamous cell 
carcinoma of the left upper cervical area.  It was noted that 
the lung mass in the veteran with a heavy smoking history was 
most likely lung carcinoma.  It was indicated that the major 
clinical question was whether the veteran had a primary lung 
cancer with metastatic carcinoma to the cervical node or 
whether he had an undiagnosed primary cancer explaining the 
cervical node.  The examiner suspected that the primary lung 
carcinoma would probably explain the entire picture.  A VA 
discharge summary pertaining to a hospitalization of the 
veteran in June 1997 contained a pertinent discharge 
diagnosis of primary squamous cell/adenocarcinoma of the 
lung.

A rating decision dated in February 1998 denied service 
connection for lung cancer.  The rating decision explained 
that the VA medical records showed the veteran had been 
diagnosed with lung cancer but that relationship had not been 
shown between the veteran's current condition and any disease 
or injury that occurred during active duty.  The veteran was 
notified of the February 1998 rating decision and of his 
appellate rights in a letter dated in March 1998.  A Notice a 
Disagreement was received in September 1998.  In the 
veteran's Notice of Disagreement he stated that he felt his 
lung cancer was directly related to cigarette smoking which 
he did not start doing until after he enlisted in the Air 
Force.  A Statement of the Case was issued in October 1998.  
A Substantive Appeal was received in July 1999, more than one 
year following the notification of the February 1998 rating 
decision.

A statement from a VA physician dated in October 1999 
indicated that the veteran had been under care for lung 
cancer since February 1997.

Statements were received in May 2000 from two service 
comrades and relatives of the veteran.  The statements were 
to the combined effect that the veteran did not smoke 
cigarettes prior to going into service and that he started 
smoking during service and continued to smoke following 
separation from service.

A statement from a VA physician dated in May 2000 indicated 
that it was the physician's understanding that the veteran 
had submitted a claim for service connection for lung cancer 
due to tobacco use which the veteran started during his time 
in the military.  The letter was to confirm that the veteran 
did have non-small cell lung cancer which was most likely 
related to his tobacco use while in service.

A rating decision dated in June 2000 denied service 
connection for lung cancer.  The rating decision noted the 
prior denial of service connection for lung cancer in 
February 1998 and that the veteran had now attempted to 
reopen his claim for service connection for lung cancer on 
the basis of tobacco exposure.  It was noted that additional 
treatment records and medical statements do not show the 
onset of lung cancer in service or within one year of 
service, and do not identify treatment or findings of any 
other lung disease in service.  The rating decision also 
noted that compensation for disability due to tobacco use was 
prohibited by law, effective June 1998, and that the 
veteran's claim for lung cancer based on tobacco use was 
received after that date, first being mentioned in a 
statement from the veteran dated in September 1998.

Additional VA medical records dated between February 1998 and 
August 2000 were received and considered by the RO in the 
September 2000 rating decision.  The rating decision 
concluded that no basis for any change in the previous denial 
was shown.

The veteran and his wife presented testimony at a hearing 
before a Hearing Officer at the RO in November 2000.  
Testimony was presented regarding the date of onset of the 
veteran's cigarette smoking during service.  Testimony was 
also offered concerning the veteran's diagnosis of lung 
cancer and the treatment he had undergone.  Reference was 
also made to a claim for service connection filed in July 
1997.

The veteran and his wife presented testimony at a hearing 
before the Board at the RO in September 2002.  At that 
hearing the veteran offered testimony concerning his smoking 
history before, during and following service.  Testimony was 
also offered concerning the treatment the veteran had 
received for his lung cancer.  An extensive discussion was 
engaged in concerning the VA Form 9 dated and submitted in 
July 1999.  The veteran's spouse testified that the document 
was submitted to the veteran's representative three months 
after the law changed in June 1998 prohibiting compensation 
for tobacco-related illnesses and deaths.  It was decided 
that the veteran did desire to pursue a claim regarding the 
timeliness of the July 1999 VA Form 9 on the basis of whether 
new and material evidence had been submitted to considered 
that form a timely Substantive Appeal of the February 1998 
rating decision.

A BVA decision dated in December 2002 requested the RO to 
adjudicate the issue of whether new and material evidence had 
been submitted so as to consider a VA Form 9 received in July 
1999 as a timely Substantive Appeal of the February 1998 
rating decision.  After providing the veteran notice of the 
substance of the VCAA in connection with that claim in a 
March 2003 letter, a June 2003 rating decision determined 
that new and material evidence had not been submitted so as 
to consider a VA Form 9 received in July 1999 as a timely 
Substantive Appeal of the February 1998 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights in a letter dated in July 2003, but as indicated 
above, as of the date of the veteran being notified that the 
claims file is being returned to the Board in February 2004, 
a Notice of Disagreement to the June 2003 rating decision had 
not been submitted.



Law and Analysis

The veteran essentially contends that his lung cancer is 
related to service.  More specifically, the veteran contends 
that he began smoking cigarettes during service and that his 
cigarette smoking, which continued following his separation 
from service, caused his lung cancer.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §1131; 38 C.F.R. §3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a malignant tumor, when the disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. 
§§3.307, 3.309.  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303 (b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §3.303 (d).  However, notwithstanding any 
other provision of law, for claims filed after June 9, 1998, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, Naval, 
or air services, for purposes of compensation on the basis 
that it results from an injury or disease attributable to the 
use of tobacco products by the veteran during his service.  
38 U.S.C.A. §1103.

The veteran's claim for service connection for lung cancer 
was first considered by the RO in February 1998.  The 
evidence that was of record at that time included VA medical 
records that showed the veteran was diagnosed with lung 
cancer in 1997, many years following separation from service.  
The RO denied the veteran's claim on the basis that no 
relationship had been shown between the veteran's lung cancer 
and any disease or injury that occurred during service.  The 
veteran was notified of the denial of service connection for 
lung cancer in a letter dated in March 1998.  The veteran 
filed on Notice of Disagreement and a Statement of the Case 
was issued, but a Substantive Appeal was not filed.  
Consequently, the February 1998 rating decision is final.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under 38 C.F.R. §3.156 (a) applicable in this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156 (a) (2001).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran's claim in this case 
was the filed in prior to August 29, 2001, the earlier 
version of the definition of new and material evidence set 
forth above remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  If it is determined that new material evidence 
has been submitted, the claimant must be reopened.  The 
adjudication may then proceed to the merits of the claim on 
the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for service 
connection for lung cancer was previously considered and 
denied by the RO in a February 1998 rating decision.  This 
denial was premised on the lack of any evidence that there 
was any relationship between the veteran's current lung 
cancer and service.  The evidence associated with the claims 
file subsequent to the February 1998 rating decision consists 
of additional VA medical records, lay statements submitted by 
the veteran from individuals on his behalf and testimony 
presented at hearings before the Hearing Officer at the RO 
and the Board at the RO.

The Board finds that this additional evidence is, for the 
most part new, in that it was not previously physically of 
record at the time of the February 1998 rating decision.  
However, the Board further finds that the evidence is not 
material because none of the evidence tends to demonstrate 
that the veteran's lung cancer is related to service under 
existing law.  While the record clearly contains a May 2000 
statement from a VA physician that relates that the veteran's 
lung cancer was most likely related to tobacco use while in 
service, Congress has specifically addressed claims such as 
the veteran's now before the Board.  In enacting 38 U.S.C.A. 
§1103, Congress provided that compensation is not payable for 
a disability or death on the basis that it resulted from a 
injury or disease attributable to the veteran's use of 
tobacco products during the veteran's service.

As such, while the veteran clearly has lung cancer that at 
least one physician has attributed to the veteran's cigarette 
smoking during service, for claims filed after June 9, 1998, 
the law simply no longer provides for benefits.  Thus, while 
the evidence may be considered to be new in that it was not 
previously physically of record, and possibly material in the 
sense that a bears directly and substantially upon a specific 
matter under consideration, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim since the benefit sought is 
precluded by law.  

In this case, the law, and not the evidence is dispositive, 
and Congress has enacted legislation to preclude payment of 
benefits in cases such as this veteran's.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, based on the provisions 
of 38 U.S.C.A. §1103, applicable to claims filed after June 
9, 1998, the Board concludes that additional evidence 
submitted is not new and material.  As such, the claim for 
service connection for lung cancer is not reopened.




ORDER

New and material evidence not having been submitted, service 
connection for lung cancer remains denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



